Exhibit 10.1

EXECUTION VERSION

INCREMENTAL JOINDER AGREEMENT

INCREMENTAL JOINDER AGREEMENT, dated as of July 8, 2011 (this “Joinder
Agreement”), by and among ATLAS PIPELINE PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION as
administrative agent (“Administrative Agent”) under the Credit Agreement (as
defined below), each Incremental Revolving Credit Lender (as defined in the
Credit Agreement (as defined below)) and each of the other Credit Parties that
is a party hereto.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of July 27, 2007 and amended and restated as of December 22, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Administrative Agent and
each Lender from time to time party thereto (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement);

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting the establishment of Incremental Revolving Credit Commitments
pursuant to Section 4.14 of the Credit Agreement;

WHEREAS, pursuant to Section 4.14 of the Credit Agreement, the Borrower may
obtain Incremental Revolving Credit Commitments in respect of Incremental
Revolving Credit Loans (which shall constitute Loans under the Credit Agreement)
by, among other things, entering into one or more Joinder Agreements in
accordance with the terms and conditions of the Credit Agreement;

WHEREAS, the Borrower has requested Incremental Revolving Credit Commitments in
an aggregate principal amount of $100,000,000; and

WHEREAS, the Incremental Revolving Credit Lenders party to this Joinder
Agreement have indicated their willingness to commit to provide such Incremental
Revolving Credit Commitments on the terms and subject to the conditions herein;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Subject to the terms and conditions set forth herein, each Incremental Revolving
Credit Lender severally agrees to provide Incremental Revolving Credit
Commitments to the Borrower on the Joinder Effective Date (as defined below) in
the amount of such Incremental Revolving Credit Lender’s Incremental Revolving
Credit Commitment as set forth on Schedule A. Pursuant to Section 4.14 of the
Credit Agreement, the Incremental Revolving Credit Commitments shall have the
following terms:

1. Use of Proceeds. The Incremental Revolving Credit Facility will be used for
general corporate purposes of the Borrower and its Subsidiaries (including
Permitted Acquisitions).



--------------------------------------------------------------------------------

2. Credit Agreement Governs. Except as set forth in this Joinder Agreement, the
Incremental Revolving Credit Commitments and the Incremental Revolving Credit
Loans shall have identical terms as the existing Commitments and Loans and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Credit Parties or any provisions
regarding the rights of the Lenders, of the Credit Agreement and the other Loan
Documents, each reference to a “Commitment”, “Commitments”, “Revolving Credit
Commitment”, “Loan” or “Loans” in the Credit Agreement shall be deemed to
include the Incremental Revolving Credit Commitments and the Incremental
Revolving Credit Loans and other related terms will have correlative meanings
mutatis mutandis.

3. Reallocation. (a) Effective as of the date hereof and subject to the
satisfaction of the conditions set forth herein, (i) the outstanding Revolving
Credit Loans and Revolving Credit Commitment Percentages of Swingline Loans and
L/C Obligations will be reallocated by the Administrative Agent on the Joinder
Effective Date among the Revolving Credit Lenders (including the New Lenders
providing such Incremental Revolving Credit Loans) in accordance with their
revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the New Lenders providing such Incremental Revolving Credit
Loans) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 4.9 of the Credit Agreement in connection with such reallocation as if
such reallocation were a repayment to the extent not waived by an affected
Lender) and (ii) each Incremental Revolving Credit Lender shall become a Lender
with respect to the Revolving Facility Commitments and all matters relating
thereto and shall be entitled to the same voting rights as the existing
Revolving Credit Lenders under the Revolving Credit Facility, shall be included
in any determination of Required Lenders and will not constitute a separate
class and any Extensions of Credit made in connection with each Incremental
Revolving Credit Commitment shall receive proceeds of prepayments on the same
basis as the other Revolving Credit Loans made hereunder.

(b) The Borrower and the Incremental Revolving Credit Lenders hereby authorize
the Administrative Agent to take the actions provided in Section 4.14 of the
Credit Agreement and this Joinder so that, after giving effect to this Joinder,
the Revolving Credit Commitment Percentages are held by the Lenders pro rata
based on their Revolving Credit Commitments.

4. CONDITIONS TO EFFECTIVENESS. This Joinder Agreement shall become effective on
July 8, 2011 (the “Joinder Effective Date”) when:

a. this Joinder Agreement shall have been executed and delivered by the
Borrower, the Credit Parties, each Incremental Revolving Credit Lender party
hereto and the Administrative Agent;



--------------------------------------------------------------------------------

b. the Administrative Agent shall have received a certificate of each Credit
Party dated as of the Joinder Effective Date signed by a Responsible Officer of
such Credit Party (i) (A) certifying and attaching the resolutions adopted by
such Credit Party approving or consenting to the Incremental Revolving Credit
Commitments, (B) certifying that the certificate or articles of incorporation or
organization (certified by the Secretary of State or like authority of the state
of its incorporation or organization) and by-laws or operating (or limited
liability company) agreement of such Credit Party either (x) have not been
amended since the Closing Date or (y) are attached as an exhibit to such
certificate, and (C) certifying as to the incumbency and specimen signature of
each officer executing the Joinder Agreement and any related documents on behalf
of such Credit Party and (ii) in the case of the Borrower, certifying as to the
matters set forth in clauses (e), (f) and (h) below (except that the
representations and warranties contained in subsections (a) and (b) of
Section 6.16 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1 of the Credit Agreement);

c. the Administrative Agent and the Incremental Revolving Credit Lenders shall
have received from the Borrower an Officer’s Compliance Certificate
demonstrating that the Borrower will be in compliance on a Pro Forma Basis with
the financial covenants set forth in Article VIII of the Credit Agreement both
before and after giving effect to (1) any Incremental Revolving Credit
Commitment (and assuming for these purposes that all Incremental Revolving
Credit Commitments are fully drawn as Incremental Revolving Credit Loans) and
(2) to the extent occurring substantially simultaneously with the increase in
Revolving Credit Commitments, (i) the making of any tranche of Incremental
Revolving Credit Loans pursuant thereto and (ii) any Permitted Acquisition
consummated in connection therewith;

d. the Administrative Agent shall have received all fees required to be paid and
all expenses required to be covered, in each case, for which reasonably detailed
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Joinder Effective Date, including without
limitation, the fees payable to the Incremental Revolving Credit Lenders set
forth in that certain memorandum dated June 21, 2011;

e. no Default or Event of Default shall exist on the Joinder Effective Date
before or after giving effect to (1) any Incremental Revolving Credit Commitment
and (2) to the extent occurring substantially simultaneously with the increase
in Revolving Credit Commitments, (i) the making of any tranche of Incremental
Revolving Credit Loans pursuant thereto and (ii) any Permitted Acquisition
consummated in connection therewith;

f. all representations and warranties contained in the Credit Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the



--------------------------------------------------------------------------------

Joinder Effective Date (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date;

g. the Incremental Revolving Credit Lenders and the Administrative Agent shall
have received an opinion of Ledgewood, in form and substance reasonably
satisfactory to the Administrative Agent;

h. the representations and warranties in Section 5 of this Joinder Agreement
shall be true and correct in all material respects as of the date hereof; and

i. the Administrative Agent shall have received executed original Revolving
Credit Notes requested by the Incremental Revolving Credit Lenders made by the
Borrower payable to such requesting Incremental Revolving Credit Lenders in the
amount of each such Incremental Revolving Credit Lenders’ respective Commitments
after giving effect to the transactions contemplated hereby.

5. Representations and Warranties. By its execution of this Joinder Agreement,
the Borrower hereby certifies that:

 

  (1) this Joinder Agreement has been duly authorized by all necessary
corporate, membership, partnership or other necessary action and has been duly
executed and delivered by each Credit Party that is a party hereto and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

 

  (2) the execution, delivery and performance of this Joinder Agreement and the
other documents executed in connection herewith (a) have been duly authorized by
all requisite corporate or other organizational and, if required, stockholder or
member action and (b) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for such
as (i) have been obtained or made and are in full force and effect, or (ii) the
failure of which to obtain would not reasonably be expected to result in a
Material Adverse Effect, (c) will not violate any Applicable Law or the charter
documents of any Credit Party, except to the extent that such violation would
not reasonably be expected to result in a Material Adverse Effect, (d) will not
violate or result in a default under any indenture or any other agreement,
instrument or other evidence of Material Indebtedness, except to the extent that
such violation or default would not reasonably be expected to result in a
Material Adverse Effect and (e) will not result in the creation or imposition of
any Lien on any asset of any Credit Party.



--------------------------------------------------------------------------------

6. Administrative Agent Waiver. By its execution of this Joinder Agreement, the
Administrative Agent hereby waives the requirement in Section 4.14 of the Credit
Agreement that written notice by the Borrower of its election to request any
Incremental Revolving Credit Commitments be not less than ten Business Days
prior to the date on which the Borrower proposes that such Incremental Revolving
Credit Commitments shall become effective.

7. Acknowledgments. Each Credit Party hereby expressly acknowledges the terms of
this Joinder Agreement and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Joinder Agreement and the transactions contemplated
hereby and (ii) its guarantee of the Obligations (including, without limitation,
the Incremental Revolving Credit Commitments and Incremental Revolving Credit
Loans) under the Security Documents and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations with
respect to the Incremental Revolving Credit Commitments and the Incremental
Revolving Credit Loans) pursuant to the Security Documents.

8. Amendment, Modification and Waiver. This Joinder Agreement may not be
amended, modified or waived except in accordance with Section 12.02 of the
Credit Agreement.

9. Liens Unimpaired. After giving effect to this Joinder Agreement, neither the
modification of the Credit Agreement effected pursuant to this Joinder Agreement
nor the execution, delivery, performance or effectiveness of this Joinder
Agreement:

a. impairs the validity, effectiveness or priority of the Liens granted pursuant
to any Loan Document, and such Liens continue unimpaired with the same priority
to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

b. requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens, except as contemplated by Section 14 of
this Joinder Agreement.

10. Entire Agreement. This Joinder Agreement, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Joinder Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Joinder Agreement is a Loan Document.

11. GOVERNING LAW. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY,



--------------------------------------------------------------------------------

CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTIONS 12.5 AND 12.6 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS JOINDER AGREEMENT AND SHALL APPLY HERETO.

12. Severability. If any provision of this Joinder Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Joinder Agreement shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

13. Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means of an executed counterpart of a signature page to this
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Joinder Agreement.

14. Post-Closing Matters. Within sixty (60) days after the Joinder Effective
Date, unless waived or extended in writing by the Collateral Agent in its sole
discretion, with respect to any Existing Mortgaged Property or New Mortgaged
Property, the Borrower shall deliver or shall cause the applicable Credit Party
to deliver, to the Collateral Agent the following:

(i) to the extent any Credit Party has obtained an owner’s title policy with
respect to any Existing Mortgaged Property or New Mortgaged Property, a copy of
a title search with respect thereto issued with respect to such Existing
Mortgaged Property or New Mortgaged Property, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, confirming that
such Existing Mortgaged Property or New Mortgaged Property as of the Joinder
Effective Date is free and clear of all defects and encumbrances subject only to
Excepted Liens permitted under the Mortgages; and

(ii) either:

(A) a favorable opinion, addressed to the Collateral Agent and each of the
Incremental Revolving Credit Lenders, in form and substance reasonably
satisfactory to the Collateral Agent, from local counsel in the jurisdiction in
which the Existing Mortgaged Property or New Mortgaged Property is located
substantially to the effect that:

(1) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in such Mortgage), and
the other documents executed in connection therewith, for the benefit of the
Secured Parties; and

(2) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under



--------------------------------------------------------------------------------

applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations
and the other documents executed in connection therewith, for the benefit of the
Secured Parties; or

(B) such other documentation with respect to the Existing Mortgaged Property or
New Mortgaged Property, in each case in form and substance reasonably acceptable
to the Collateral Agent, as shall confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties, including, without
limitation:

(1) an executed amendment to the existing Mortgage (the “Mortgage Amendment”);

(2) a favorable opinion, addressed to the Collateral Agent and the Secured
Parties covering the due authorization, execution, delivery and enforceability
of the applicable Mortgage, as amended by the Mortgage Amendment, and shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent; and

(3) evidence of payment by the Borrower of all search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Incremental Revolving Credit
Lender By:   /s/ Jason M. Hicks   Name: Jason M. Hicks   Title: Director

[Joinder Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent By:  

/s/ Jason M. Hicks

  Name: Jason M. Hicks   Title: Director

[Incremental Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

as Incremental Revolving Credit Lender By:  

/s/ Michael Getz

  Name: Michael Getz   Title: Vice President By:  

/s/ Dusan Lazarov

  Name: Dusan Lazarov   Title: Director

[Joinder Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Incremental Revolving Credit Lender By:  

/s/ Marshall Trenckmann

  Name: Marshall Trenckmann   Title: Vice President

[Joinder Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Incremental Revolving Credit Lender By:  

/s/ Adam H. Fey

  Name: Adam H. Fey   Title: Director

[Joinder Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as Incremental Revolving Credit Lender By:  

/s/ Andrew Ostrov

  Name: Andrew Ostrov   Title: Director By:  

/s/ Doug Liftman

  Name: Doug Liftman   Title: Managing Director

[Joinder Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Incremental Revolving Credit Lender By:  

/s/ Daniel A. Davis

  Name: Daniel A. Davis   Title: SVP

[Joinder Agreement]



--------------------------------------------------------------------------------

ATLAS PIPELINE PARTNERS, L.P., as Borrower By: Atlas Pipeline Partners GP, LLC,
its general partner By:  

/s/ Eric Kalamaras

  Name: Eric Kalamaras   Title: Chief Financial Officer ATLAS PIPELINE OPERATING
PARTNERSHIP, L.P. By: Atlas Pipeline Partners GP, LLC, its general partner By:  

/s/ Eric Kalamaras

  Name: Eric Kalamaras   Title: Chief Financial Officer

ATLAS MIDKIFF, LLC ATLAS CHANEY DELL, LLC VELMA INTRASTATE GAS TRANSMISSION
COMPANY, LLC VELMA GAS PROCESSING COMPANY, LLC NOARK ENERGY SERVICES, LLC SLIDER
WESTOK GATHERING, LLC ATLAS PIPELINE NGL HOLDINGS, LLC ATLAS PIPELINE NGL
HOLDINGS II, LLC

By: Atlas Pipeline Mid-Continent, LLC, its sole member By:  

/s/ Eric Kalamaras

  Name: Eric Kalamaras   Title:Vice President

[Incremental Amendment]



--------------------------------------------------------------------------------

ATLAS PIPELINE MID-CONTINENT, LLC ATLAS PIPELINE TENNESSEE, LLC APL LAUREL
MOUNTAIN, LLC By: Atlas Pipeline Operating Partnership, L.P., its
sole member  

By: Atlas Pipeline Partners GP, LLC, its

general partner

  By:  

/s/ Eric Kalamaras

    Name: Eric Kalamaras     Title: Chief Financial Officer

[Incremental Amendment]



--------------------------------------------------------------------------------

SCHEDULE A

to JOINDER AGREEMENT

 

Name of Incremental Revolving Credit Lender

   Commitment Amount  

Deutsche Bank Trust Company Americas

   $ 35,000,000   

JPMorgan Chase Bank, N.A.

   $ 35,000,000   

Wells Fargo Bank, National Association

   $ 11,250,000   

Bank of America, N.A.

   $ 6,250,000   

BNP Paribas

   $ 6,250,000   

Citibank, N.A.

   $ 6,250,000            

TOTAL:

   $ 100,000,000   